Citation Nr: 1208954	
Decision Date: 03/08/12    Archive Date: 03/19/12

DOCKET NO. 07-11 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an initial disability evaluation in excess of 10 percent for a left knee disability.

2. Entitlement to an initial disability evaluation in excess of 10 percent for a right knee disability.

3. Entitlement to an initial disability evaluation in excess of 10 percent for instability of the left knee.

4. Entitlement to an initial disability evaluation in excess of 10 percent for instability of the right knee.


REPRESENTATION

Veteran represented by:	Non Commissioned Officers Association


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from April 1986 to August 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina as part of the Benefits Delivery at Discharge (BDD) program. The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA. The October 2006 rating decision granted service connection for the Veteran's knee disabilities an assigned initial noncompensable evaluations. Subsequently, jurisdiction over the Veteran's claims file was transferred to the Roanoke, Virginia VA RO. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

During the pendency of the appeal, an April 2007 rating decision increased the Veteran's initial evaluations from noncompensable to 10 percent for each knee. Applicable law mandates that when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded. See AB v. Brown, 6 Vet.App. 35 (1993).

In his April 2007 Substantive Appeal, the Veteran requested a hearing. In June 2007, he submitted statement noting that he wished to withdraw his hearing request. Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record. See 38 C.F.R. § 20.704 (d), (e) (2011).

In May 2010 and August 2011, the Board remanded this case to the RO via the Appeals Management Center (AMC) for further development and consideration. 


FINDINGS OF FACT

1. The Veteran's left knee flexion is, at worst, 100 degrees.

2. The Veteran's right knee flexion is, at worst, 90 degrees.

3. The Veteran has slight episodic instability of the left knee. 

4. The Veteran has slight episodic instability of the right knee. 


CONCLUSIONS OF LAW

1. The criteria for an initial rating higher than 10 percent for a left knee disability have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.20, 4.40, 4.45, 4.71a, Diagnostic Codes 5260, 5261 (2011).

2. The criteria for an initial rating higher than 10 percent for a right knee disability have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.20, 4.40, 4.45, 4.71a, Diagnostic Codes 5260, 5261 (2011).

3. The criteria for a 10 percent rating, but no higher, for left knee instability have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.20, 4.21, 4.71a, Diagnostic Code 5257 (2011).

4. The criteria for a 10 percent rating, but no higher, for right knee instability have been met. 38 U.S.C.A.§§ 1155, 5107 (West 2002 and Supp. 2010); 38 C.F.R.§§ 3.321, 4.1-4.7, 4.20, 4.21, 4.71a, Diagnostic Code 5257 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 ("VCAA") describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide. 38 U.S.C.A.§ 5103(a); 38 C.F.R.§ 3.159(b); Quartuccio v. Principi, 16 Vet.App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet.App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet.App. 112 (2004). 

However, if VCAA notice was not provided prior to the initial adjudication of the claim or, if provided, was inadequate or incomplete, such an error can be "cured" by providing any necessary notice and then readjudicating the claim, including in a Statement of the Case (SOC) or Supplemental Statement of the Case (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given ample opportunity to participate effectively in the adjudication of the claim. See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet.App. 370, 376 (2006). Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication. Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S.__ (2009).

This appeal arises from disagreement with an initial evaluation following the grant of service connection. Once service connection is granted, the claim is substantiated and additional VCAA notice is not required; any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet.App. 112 (2007).

Filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements are appropriately addressed under the notice provisions of 38 U.S.C.A.§§ 5104 and 7105. Goodwin v. Peake, 22 Vet.App. 128 (2008). Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements. Id. There has been no allegation of prejudice with regard to the notice in this case, hence further VCAA notice is not required with regard to the initial rating appeal. The Veteran originally received VCAA notice in April 2006. He received subsequent notice letters in May 2008 and October 2008. His claims were then readjudicated in the April 2011 and August 2011 SSOCs. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet.App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).

The duty to assist provisions of the VCAA have been met. The claims file contains service treatment records (STRs), reports of post-service medical treatment, and reports of VA examinations in May 2006, August 2008, September 2010, and August 2011.

The examination reports were based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims folder, and appropriate diagnostic tests. The August 2008 and September 2010 examinations did not adequately address the Veteran's functional impairment from his knee disabilities. However, the August 2011 examination was adequate because it addressed functional loss and specified the degree level at which the Veteran felt pain during movement. 

This case was remanded in May 2010 and August 2011 so that VA treatment records could be obtained and the Veteran could be afforded an adequate VA examination. His VA treatment records were obtained and the August 2011 VA examination was adequate. Thus, the Board is satisfied that there was substantial compliance with its remand directives. See Stegall v. West, 11 Vet.App. 268 (1998); Dyment v. West, 13 Vet.App. 141, 146-47 (1999). 

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal. He has been given ample opportunity to present evidence and argument in support of his claims. Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review. General due process considerations have been complied with by VA. See 38 C.F.R. § 3.103 (2011).

Increased Evaluation Claims

The Veteran contends that his knee disabilities are more severe than reflected by their initial 10 percent evaluations. Specifically, he contends that he has instability of the knee joints and that his symptoms are more closely approximated by a 20 percent evaluation. Because his left knee flexion is, at worst, 100 degrees and his right knee flexion is, at worst, 90 degrees, his claims for increased initial evaluations will be denied. However, separate 10 percent evaluations will be assigned for instability of the knee joints.

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity. Individual disabilities are assigned separate Diagnostic Codes. 38 U.S.C.A.§ 1155 (West 2002); 38 C.F.R.§§ 4.1, 4.20 (2011). When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned. 38 C.F.R.§ 4.7. Consideration must given to increased evaluations under other potentially applicable Diagnostic Codes. Schafrath v. Derwinski, 1 Vet.App. 589, 595 (1991).After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R.§ 4.3. 

The Veteran's entire history is to be considered when making disability evaluations. 38 C.F.R.§ 4.1. If, as here, there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based upon the facts found. Fenderson v. West, 12 Vet.App. 119, 125-26 (1999). See also AB v. Brown, 6 Vet.App. 35 (1993) (a claim for an original rating remains in controversy when less than the maximum available benefit is awarded); Hart v. Mansfield, 21 Vet.App. 505 (2007).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A.§ 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R.§ 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet.App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet.App. 518 (1996).

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). However, although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his or her behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed); Timberlake v. Gober, 14 Vet.App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet.App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R.§ 3.159. Pertinent to a claim for an increased rating, lay testimony is competent when it describes symptoms, which supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Proscelle v. Derwinski, 2 Vet.App. 629 (1992) (holding that, in general, for the need for a VA examination to arise, a claimant would only need submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation.). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet.App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet.App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet.App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet.App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet.App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R.§ 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet.App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

The Veteran's left and right knee disabilities are currently evaluated as 10 percent disabling each under Diagnostic Code 5299-5260. 38 C.F.R.§ 4.71a. The Veteran's disabilities were initially evaluated as patellofemoral syndrome, which is not specifically listed in the rating schedule. When an unlisted condition is encountered, it is permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous. 38 C.F.R.§ 4.20. When a disability is not specifically listed, the Diagnostic Code will be "built up," meaning that the first two digits will be selected from that part of the schedule most closely identifying the part of the body involved, and the last 2 digits will be "99." 38 C.F.R.§ 4.27. 

Although his knee disabilities were initially evaluated as patellofemoral syndrome, the Veteran was subsequently diagnosed with mild degenerative joint disease (DJD) by x-ray in February 2008.

Limitation of Motion

When an evaluation of a disability is based upon limitation of motion, such as with Diagnostic Codes 5260 and 5261 discussed below, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R.§§ 4.40 and 4.45. DeLuca v. Brown, 8 Vet.App. 202, 206 (1995). Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse. A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran. 38 C.F.R.§ 4.40; Johnston v. Brown, 10 Vet.App. 80, 85 (1997). 

The most closely analogous Diagnostic Code for the Veteran's left and right knee disabilities is Diagnostic Code 5260, which provides ratings for limitation of flexion of the leg. 38 C.F.R.§ 4.71a. However, there are several applicable Diagnostic Codes for the Veteran's left and right knee disabilities. In this case, Diagnostic Codes 5003 (arthritis), 5260, 5261 (limitation of extension of the leg), and DC 5257 (impairment of the knee due to recurrent subluxation and lateral instability) are potentially applicable. 38 C.F.R.§ 4.71a. 

As for other potentially applicable Diagnostic Codes for knee disabilities, the Veteran's knees have never been ankylosed, there was no malunion or nonunion of the tibia and fibula, and there were no symptoms from the removal or dislocation of semilunar cartilage. See 38 C.F.R.§ 4.71a, Diagnostic Codes 5256, 5258, 5259, 5262 (2010); see also VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998). Accordingly, application of these Diagnostic Codes is unwarranted. See Butts v. Brown, 5 Vet.App. 532 (1993) (choice of Diagnostic Code should be upheld if supported by explanation and evidence).

Under Diagnostic Code 5260, a 10 percent evaluation is warranted when flexion of the leg is limited to 45 degrees. A 20 percent evaluation is warranted when flexion is limited to 30 degrees. 38 C.F.R.§ 4.71a, DC 5260. Normal flexion is 140 degrees. 38 C.F.R.§ 4.71a, Plate II. 

At his May 2006 fee-based examination, the Veteran reported intermittent stiffness and grinding. He denied weakness, stiffness, swelling, heat, redness, giving way, lack of endurance, locking, fatigability, and dislocation. The examiner noted that the Veteran's knees were not painful. Upon examination, he had crepitus in both knees, but no signs of edema, effusion, weakness, tenderness, redness, heat, abnormal movement, or guarding. He had full range of motion in both knees, including 140 degrees of flexion with no additional functional loss. 

At his August 2008 fee-based examination, the Veteran reported weakness, stiffness, lack of endurance, and locking. He stated that he was in constant pain that became worse with activity. He took nonsteroidal anti-inflammatory drugs (NSAIDs) for relief. His pain increased with prolonged walking, climbing, squatting, and running. Upon examination, there was no leg length discrepancy or unusual shoe wear. He did not use assistive devices. Bilaterally there was tenderness, patellar facet tenderness, and parapatellar pain while performing a duck walk. There was no evidence of subluxation, edema, effusion, weakness, redness, heat, guarding, locking, genu recurvatum, or crepitus. His flexion was 140 degrees. The examiner concluded that it was additionally limited by pain after repetitive use, but did not specify the degree of motion lost or at what degree the pain began. 

At his September 2010 VA examination, he reported chronic knee pain, stiffness, and flare ups two the three times per week that lasted for hours. They were caused by walking too much and alleviated by rest, ice, heat, and NSAIDs. He stated that during daily 3/4 mile walks with his dogs, he had to stop half way through to rest. He wore knee braces if he was going to be on his feet for a long time or engage in strenuous activities. Upon examination, he walked with a slight limp. There was abnormal shoe wear on the outer edge of both heels, but slightly worse on the left foot. His knees were tender medially and there was crepitus and popping. His left knee flexion was 108 degrees and his right knee flexion was 110 degrees. There was objective evidence of painful motion bilaterally, but the examiner did not state at what point in the range of motion pain began. The examiner found that there was no additional limitation of motion after repetition. 

At his August 2011 VA examination, he reported continuous daily bilateral knee pain that he evaluated as a 4 or 5 on a scale of 1 (least painful) to 10 (most painful). He wore hinged braces when he worked out. He reported pain, stiffness, incoordination, decreased speed of joint motion, flare ups, warmth, and episodes of locking three times per month. He denied deformity, weakness, dislocation, subluxation, and effusions. He stated that he had weekly flare ups that lasted for hours. They were caused by walking up or down stairs. Upon examination he had abnormal shoe wear patterns on the outside edge of both heels. Both knees had crepitus and guarding. The right knee was also tender. His flexion in both knees was 105 degrees with pain. In his left knee, pain began at 100 degrees of flexion. In his right knee, pain began at 90 degrees of flexion. There was additional limitation of motion due to pain following repetitive motion. His left knee flexion was further limited to 100 degrees and his right knee was further limited to 90 degrees. 

In addition to his fee-based and VA examinations, the Veteran received treatment from VA for his knees. In February 2008, he reported daily pain with swelling and locking. In March 2008, he reported bilateral knee pain that increased with bending, stooping, climbing stairs, and walking. He stated that  his knee gave way one to four times per week. 

In an October 2008 statement, the Veteran asserted that although he could perform 140 degrees of flexion at his August 2008 VA examination, it was painful. 

In summary, the Veteran's left knee flexion is, at worst, 100 degrees following repetitive motion. His right knee flexion is, at worst, 90 degrees following repetitive motion. These limitations do not approach the criteria for a noncompensable evaluation, which requires that flexion be limited to 60 degrees. 38 C.F.R.§ 4.71a. As his limitation of flexion of either knee is not 30 degrees, he cannot receive a 20 percent evaluation under DC 5260. Id. 

It is also possible to receive separate ratings for limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) for disability of the same joint. See VAOPGCPREC 9-2004 (Sept. 17, 2004). As discussed below, the Veteran does not have compensable limitation of extension. Thus, he is not entitled to a separate evaluation under Diagnostic Code 5261. 

Under Diagnostic Code 5261, a noncompensable evaluation is assigned when extension is limited to 5 degrees. A 10 percent evaluation is warranted when extension of the leg is limited to 10 degrees. A 20 percent evaluation is warranted when extension is limited to 15 degrees. A 30 percent evaluation is warranted when extension is limited to 20 degrees. 38 C.F.R.§ 4.71a, DC 5261. Normal extension is 0 degrees. 38 C.F.R.§ 4.71a, Plate II. 

At his May 2006, August 2008, September 2010, and August 2011 examinations, his extension was noted to be normal at 0 degrees in both knees. Painful extension was not noted and at his August 2011 VA examination, the physician specifically stated that there was no pain on full extension of the knee joints. No treatment records show painful or limited extension.

For a noncompensable evaluation under Diagnostic Code 5261, his extension must be limited to 5 degrees. 38 C.F.R.§ 4.71a. As his knee extension is normal in both knees with no pain, he is not entitled to a disability evaluation under Diagnostic Code 5261. 

The Board notes that in the April 2007 rating decision, the 10 percent evaluations were granted based upon consideration of pain and functional loss as set forth in DeLuca. Although the Veteran's flexion was reduced to 100 degrees in the left knee and 90 degrees in the right knee after repetitive motion testing at his August 2011 VA examination, that reduction in flexion does not approach the 60 degrees required for even a noncompensable evaluation under Diagnostic Code 5260. 38 C.F.R.§ 4.71a, DC 5260. Clearly, his disability picture does not approach the 30 degrees of flexion required for a 20 percent evaluation under Diagnostic Code 5260. Id. Even when considering functional limitations due to pain and other factors identified in 38 C.F.R.§§ 4.40, 4.45, the Board finds that the Veteran's functional loss from his left and right knee disabilities does not equate to more than the disability picture contemplated by the 10 percent ratings already assigned. 38 C.F.R.§ 4.71a. 


Instability and Subluxation

If the knee is unstable, it may be assigned a separate rating under Diagnostic Code 5257, where a 10 percent evaluation is warranted when there is slight recurrent subluxation or lateral instability. A 20 percent evaluation is warranted when there is moderate recurrent subluxation or lateral instability. 38 C.F.R.§ 4.71a. Diagnostic Code 5257 is based upon instability and subluxation, not limitation of motion, and as a result, the criteria set forth in DeLuca do not apply. DeLuca, 8 Vet.App. at 206. 

The words "slight," "moderate" and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R.§ 4.6. It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue. All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R.§§ 4.2, 4.6. 

The Veteran has consistently made subjective complaints of his knees giving way. At his May 2006 fee-based examination, he reported intermittent bilateral knee instability. Upon examination, his knees were stable in the medial and lateral collateral ligaments and in the anterior and posterior cruciate ligaments. At his August 2008 fee-based and September 2010 VA examinations, he reported that his knees gave way. Upon examination, his knees were found to be stable. At his August 2011 VA examination he reported knee instability but his joints were found stable by the examiner. 

In an October 2008 statement, the Veteran disagreed with the findings of the August 2008 examiner. He stated that his knees were unstable. Specifically, after sitting for a prolonged period of time, when he attempted to get up, his knees gave way and he needed to hold on to nearby objects to support his weight and assist him in standing. He stated that this occurred four to five times per week. He also stated that when he walked, his knees gave way and he had to stop walking or sit down. This occurred two to three times per week.

Despite the medical findings of joint stability, the Veteran has been found credible with regard to his complaints of instability and a separate 10 percent evaluation for slight recurrent instability is warranted for each knee under Diagnostic Code 5257. 38 C.F.R.§ 4.71a. Although his lay description of instability is sufficient to warrant a 10 percent evaluation, it is not sufficient for a 20 percent evaluation under Diagnostic Code 5257 because his instability is not moderate. 38 C.F.R.§ 4.71a. The record shows that he is employed full time, and at his August 2011 examination he stated that he had not missed work due to his knee disabilities. Further, he reported using his knee braces intermittently, for long periods of standing or strenuous activities only. The medical evidence does not show instability or subluxation of either knee. Thus, the Veteran's left and right knee instability more closely approximates slight instead of moderate instability, and 20 percent evaluations are not warranted. Id. 

Separate disability ratings are possible for arthritis with limitation of motion under Diagnostic Codes 5003 and instability of a knee under Diagnostic Code 5257. See VAOPGCPREC 23-97. When x-ray findings of arthritis are present and a veteran's knee disability is rated under Diagnostic Code 5257, the Veteran would be entitled to a separate compensable rating under Diagnostic Code 5003 if the arthritis results in noncompensable limitation of motion and/or objective findings or indicators of pain. See VAOPGCPREC 9-98. Although 10 percent evaluations are being granted under Diagnostic Code 5257 and the Veteran has been diagnosed with arthritis, he is not entitled to separate evaluation under Diagnostic Code 5003 because his limitation of motion is compensable. He is currently assigned a 10 percent evaluation for each knee for limitation of flexion and to assign separate evaluations under Diagnostic Code 5003 would constitute impermissible pyramiding. 38 C.F.R.§ 4.14.

In conclusion, the Veteran's left and right knee disabilities do not meet the criteria for higher evaluations under Diagnostic Code 5260. 38 C.F.R.§ 4.71a. The Veteran's disabilities have not met the requirements for higher ratings at any time during the appeal period, so the Board may not stage his ratings. Hart, 21 Vet.App. at 505. Having carefully considered the claims in light of the record and the applicable law, the Board finds that the preponderance of the evidence is against the claims for increased evaluations for a left knee disability and a right knee disability, and the appeals are denied. 38 U.S.C.A.§ 5107(b).

However, resolving all doubt in favor of the Veteran, he is entitled to separate 10 percent evaluations under Diagnostic Code 5257 for instability of the left knee and right knee. 38 U.S.C.A.§ 5107(b); 38 C.F.R.§ 4.71a.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular rating is appropriate under the provisions of 38 C.F.R.§ 3.321(b)(1). The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate. Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability. If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required. Thun v. Peake, 22 Vet.App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

As described above, the manifestations of the Veteran's left and right knee disabilities are contemplated by the schedular criteria for limitation of flexion and the functional impairment factors set forth in 38 C.F.R.§§ 4.40 and 4.45. No examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule. In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating. Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.

Total Rating Based Upon Individual Unemployability (TDIU)

The Court has held that a request for a total rating based upon individual unemployability (TDIU), whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation. Rice v. Shinseki, 22 Vet.App. 447, 453-54 (2009). In other words, if the Veteran or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a service-connected disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability. Id.

In this case, the Veteran has not asserted, and the evidence does not show that the Veteran's bilateral knee disabilities have caused unemployability. At his August 2011 VA examination, he reported being employed full time and denied losing time from work due to his disabilities. Because there is no evidence of unemployability, further consideration of entitlement to TDIU is not required. Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).











							(CONTINUED ON NEXT PAGE)


ORDER

An initial disability evaluation in excess of 10 percent for a left knee disability is denied.

An initial disability evaluation in excess of 10 percent for a right knee disability is denied.

A 10 percent evaluation for instability of the left knee is granted.

A 10 percent evaluation for instability of the right knee is granted.


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


